LITHIUM-SILICON BATTERY COMPRISING A SILICON-CARBON COMPOSITE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-4 and 6-17 are pending, wherein claim 1 is amended. Claims 1-4 and 6-17 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2022 has been considered by the examiner.

Specification
The amended specification filed August 10, 2022 is accepted.

Claim Interpretations
The recitation “the pore volume comprises greater than 80% microporosity” is interpreted in light of the first paragraph below Table 2 on page 24 of the instant specification:
As used in herein, the percentage "microporosity," "mesoporosity" and "macroporosity" refers to the percent of micropores, mesopores and macropores, respectively, as a percent of total pore volume. For example, a carbon scaffold having 90% microporosity is a carbon scaffold where 90% of the total pore volume of the carbon scaffold is formed by micropores.

The “Dv50” recited in claim 7 is interpreted as “average particle size” in light of the specification (page 26).

Claim Objections
Claim 1 is objected to because of the following:
In claim 1, while it is proper to state the silicon-carbon composite comprises: i. a silicon content of 30% to 60% by weight; and ii. a surface area less than 30 m2/g, it is not proper to state the silicon-carbon composite comprises “a [Symbol font/0x6A] of greater than or equal to 0.15 …”. Applicant states in the Remarks that the [Symbol font/0x6A] is a property of the “anode-electrode” rather than a property of the half-cell coin cell. Thus, it is the said electrode, rather than the half-cell coin cell, that has (comprises) the property of [Symbol font/0x6A]. The related claim languages should be modified.
In the paragraph starting with “[Symbol font/0x6A] is measured in …”, a preposition, such as “of”, is missing after, for example, 10% in “10% fluoroethylene carbonate”. The same issue applies to other values or ratio recited in the same paragraph.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “dQ/dV is the differential capacity curve” renders the claim indefinite, since it is unclear whose differential capacity curve it is. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 It appears that, as argued in the Applicant’s Remarks, the characteristics or properties (e.g., max peak height as claimed, etc.) of the curve of dQ/dV is directly related to the silicon-carbon composite material (e.g., Example 3 and Table 6). For purposes of examination, it is interpreted that the characteristics or properties (e.g., max peak height as claimed, etc.) of the curve of dQ/dV is only directly related to the silicon-carbon composite material (e.g., which is included in an anode), since no other factors (e.g., components of the half-cell coin cell) are disclosed in the instant specification to affect the characteristics or properties.
Claims 2-20 are rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. (US 20170170477 A1, hereafter Sakshaug).
Regarding claim 1, Sakshaug teaches a lithium-silicon battery (e.g., [0003], [0044], [0272]) comprising an anode comprising a silicon-carbon composite (See, at least Abstract, [0003]), wherein:
a) the carbon comprises a carbon scaffold (e.g., [0003], L5-6: “a porous scaffold, for example a carbon …”) comprising a pore volume, wherein the greater than 80% of the pore volume is microporosity (e.g., “the porous carbon scaffold comprises 80-95% micropores”, [0179], L12-14); and
b) the silicon-carbon composite comprises:
a silicon content of 30% to 60% by weight ([0328], L7) and a surface area less than 30 m2/g ([0297], L5).
Sakshaug further teach the surface area of the silicon-carbon composite may be “below 10 m2/g” ([0297]) and a silicon content may be 40-50% ([0328]). These ranges overlap the instantly claimed ranges of less than 30 m2/g and from 30% to 60% by weight, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Further, since Sakshaug teaches a similar silicon-carbon composite to that as claimed, as addressed above, one of ordinary skill in the art would have expected them to have the same properties or characteristics. The said properties or characteristics include “a [Symbol font/0x6A] of greater than or equal to 0.15” as instantly claimed, wherein:
[Symbol font/0x6A] is measured in a half cell coin cell consisting of a) an electrolyte comprising 2:1 ethylene carbonate:diethylene carbonate, 1 M LiPF6, and 10% fluoroethylene carbonate; b) a polypropylene separator; and c) a lithium metal electrode, and d) an electrode comprising 60-90% silicon-carbon composite, 5-20% styrene butadiene rubber-sodium carboxymethylcellulose, and 5-20% Super C45;
[Symbol font/0x6A] = (Max peak height in a curve of dQ/dV in Regime I) / (Max peak height in the curve of dQ/dV in Regime III),
dQ/dV is the differential capacity curve;
Regime I is 0.8 V - 0.4 V; and
Regime III is 0.15 V - 0 V.
Note that: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112. It has been held that either anticipation or obviousness exists where applicant claims a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function/property/characteristic is not explicitly disclosed by the reference (e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977)).
Regarding claim 2, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the porous carbon scaffold comprises 80-95% micropores ([0179], L12-14), overlapping the instantly claimed “greater than 90%” and reading on “greater than 90% of the carbon scaffold pore volume is microporosity”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite comprises a surface area less than 10 m2/g ([0297], L6).
Regarding claim 4, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite comprises a silicon content of 40% to 50% by weight ([0328], L7), anticipating the instantly claimed 40% to 60% by weight.
Regarding claim 5, Sakshaug teaches the lithium-silicon battery of claim 1, and the instantly claimed “the silicon-carbon composite comprises a Z less than 5” represents a characteristic or property of the silicon-carbon composite. Since Sakshaug teaches the same silicon-carbon composite as instantly claimed, the claimed characteristic or property is necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 6, Sakshaug teaches the lithium-silicon battery of claim 1, and the instantly claimed “the [Symbol font/0x6A] is greater than or equal to 0.2” represents a characteristic or property of the silicon-carbon composite. Since Sakshaug teaches the same silicon-carbon composite as instantly claimed, the claimed characteristic or property is necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 7, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite further comprises a Dv50 ranging from 500 nm to 5 µm ([0188], L10), overlapping the instantly claimed from 5 nm to 20 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 8-9, Sakshaug teaches the lithium-silicon battery of claim 1, and the limitations recited in claims 8-9 represent characteristics or properties of the silicon-carbon composite. Since Sakshaug teaches the same silicon-carbon composite as instantly claimed, the claimed characteristics or properties are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 10, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises a conductive carbon additive (See [0198], [0288]).
Regarding claim 11, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises a binder ([0288], L14).
Regarding claim 12, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises the silicon-carbon composite at a concentration, for example, ranging from 45% to 55%of the electrode ([0288]), reading the instantly claimed from 5% to 95% of the dry weight of the anode.
Regarding claim 13, Sakshaug teaches the lithium-silicon battery of claim 1, and further discloses that a desired porosity of the carbon can be obtained by various methods as known in the art (See at least [0116]). Since the carbon is a part of the anode, a desired porosity of the anode as claimed can be accordingly obtained by tuning the porosity of the carbon. One of ordinary skill in the art would readily arrive at the claimed porosity of from 10% to 50% through routine experimentation or optimization within prior art conditions, as taught by Sakshaug (at least [0116]). See MPEP § 2144.05 IIA.
Regarding claims 14-15, Sakshaug teaches the lithium-silicon battery of claim 1, and further teaches the lithium-silicon battery comprises a cathode (See, at least, [0425], [0291], [0291]). The capacity ratios as claimed in claims 14-15 represent characteristics or properties of the lithium-silicon battery (See also 112 rejections above). Since Sakshaug teaches the same lithium-silicon battery as claimed, the claimed characteristics or properties are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 16, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the lithium-silicon battery comprises an electrolyte such as LiPF6 at 1 M ([0438]), anticipating the instantly claimed from 0.9 M to 2 M.
Regarding claim 17, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the lithium-silicon battery comprises an electrolyte, such as FEC at a concentration of 10% (at least, [0562]), anticipating the instantly claimed 0.1% to 30%.
Regarding claims 18-20, Sakshaug teaches the lithium-silicon battery of claim 1, and the limitations recited in claims 18-20 represent characteristics or properties of the lithium-silicon battery. Since Sakshaug teaches the same lithium-silicon battery as claimed in claim 1, the claimed characteristics or properties are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
In addition, the claimed limitations in claims 18-20 appears to involve an operation of the lithium-silicon battery (“operating voltage window”). Note that the manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Sakshaug teaches all the claimed structural limitations of the lithium-silicon battery and therefore teaches the inventions as claimed in claims 18-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 16-19 of U.S. Patent No. 11174167 (‘167). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims 1-4 and 6-8 are taught by limitations recited in claims 1-2, 6-7 and 16-19 of ‘167. Note that one of ordinary skill in the art would know that a silicon-carbon composite is commonly used as an anode of a lithium-silicon battery.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, 16 and 20 of copending Application No. 17336085 (‘085). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims 1-4 and 6-8 are taught by limitations recited in claims 1-4, 10-14, 16 and 20 of ‘085. Note that one of ordinary skill in the art would know that a silicon-carbon composite is commonly used as an anode of a lithium-silicon battery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 24-29, 30-33, 36-37 and 40-41 of copending Application No.17505402 (‘402). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims are taught by limitations recited in claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on August 10, 2022 and the Affidavit filed August 12, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. In addition:
1) In response to the Applicant’s arguments regarding the relationship between the silicon-carbon composite, Z and/or [Symbol font/0x6A], the current office action has removed the description associated with Z and/or [Symbol font/0x6A]. As such, the arguments are moot.
2) In response to the Applicant’s arguments regarding the property of [Symbol font/0x6A], where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product (in this case, the silicon-carbon composite of the anode-electrode) does not necessarily possess the characteristics of the claimed product.
3) In response to the arguments regarding the data summarized in Table A of the Remarks and in the Declaration by Applicant, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, consult Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). There is no requirement that the prior art teachings relied on for rejections must be from examples of that prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727